





Execution




PURCHASE AGREEMENT (Scottsburg Healthcare Center)




THIS PURCHASE AGREEMENT (this "Agreement"), dated as of the 9th day of October,
2008 (the "Effective Date"), is made by and between Vantage Medical, Inc., a
Texas corporation, or a designee thereof ("Purchaser") and National Assistance
Bureau, Inc., an Indiana non-profit corporation ("Seller").




WITNESSETH:




WHEREAS, Seller owns that certain parcel of real property located at 1350 North
Todd Drive, Scottsburg, Indiana 47170 described on Exhibit "A" attached hereto
and incorporated by reference herein (the "Real Property"), which Real Property
is improved by a 99 bed skilled nursing home commonly known as "Scottsburg
Healthcare Center" (the "Facility");




WHEREAS, Seller leases the Property to Scottsburg Healthcare, LLC, an Indiana
limited liability company ("Former Operator"), which currently operates the
Facility; and




WHEREAS, Seller wishes to sell and Purchaser wishes to purchase the Property (as
that term is hereinafter defined) and operate the Facility, subject to the terms
and conditions set forth herein.




NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto agree as follows:

SECTION 1. Purchase of Assets; Assumption of Liabilities.

(A) Subject to the terms and conditions set forth herein, on the Closing Date
(as hereinafter defined), Seller agrees to sell and convey to Purchaser, and
Purchaser agrees to purchase from Seller, (i) the Real Property, (ii) all
equipment, furniture, furnishings, fixtures, inventories, supplies and all other
tangible personal property located on the Real Property and the Facility
(collectively, the "Personal Property") (iii) goodwill, going concern and all
existing warranties and guaranties (express or implied) with respect to the Real
Property or the Personal Property, (iv) all rights of Seller in, to and under
all assignable contracts, leases and other agreements, and any amendments or
modifications thereto (collectively, "Contracts") used or useful in the
operation of the Facility as of the date hereof or made or entered into by
Seller between the date hereof and the Closing Date in compliance with this
Agreement (collectively, the "Facility Agreements"), including but not limited
to any admission agreements entered into in the ordinary course of business with
residents of the Facility (collectively, the "Resident Agreements"); provided,
however, Purchaser may, in its sole discretion, decline to assume any such
Contract, and (v) copies of all of the books, records, accounts, files, logs,
ledgers and journals pertaining to or used in the operation of the Facility,
other than Excluded Assets (collectively referred to as the "Property"). The
term Property shall not include the











--------------------------------------------------------------------------------







following assets as they shall exist on or before the Closing Date: Seller's
cash balances; Seller's accounts receivable; and all books and corporate records
of Seller (the "Excluded Assets"),




(B) Purchaser acknowledges the existence of, and Purchaser shall at Closing
assume and agree to pay, discharge and perform when due, from and after Closing,
all liabilities and obligations arising under the Facility Agreements
transferred to Purchaser in accordance with this Agreement to the extent such
liabilities and obligations arise during and relate to any period from and after
the Closing Date (collectively, the "Assumed Obligations"). Purchaser does not
and shall not assume any liability or obligation of Seller whatsoever other than
the Assumed Obligations. By way of example and not limitation, Purchaser does
not and shall not assume any liability or obligation of Seller relating to the
period prior to the Closing.




SECTION 2. Purchase Price. The purchase price for the Property shall be Three
Million Six Hundred Thousand and 001100 Dollars ($3,600,000.00) (the "Purchase
Price") to be paid, plus or minus prorations provided herein, in immediately
available funds at Closing. In order to provide a fund for the payment of
indemnification claims arising under Section 18(A) of this Agreement, at the
Closing Sellers shall deposit One Hundred Thousand Dollars ($100,000) of the
Purchase Price ("Indemnity Escrow Amount") with Chicago Title Insurance Company
(the "Indemnity Escrow Agent") to be held and disposed of by the Escrow Agent in
accordance with the provisions of the agreement, substantially in the form
attached hereto as Exhibit "B" (the "Indemnity Escrow Agreement").




SECTION 3. Earnest Money. Purchaser hereby agrees to deposit earnest money (the
"Earnest Money") via wire transfer (in accordance with the wire transfer
instructions attached hereto as Exhibit "C") with Gregory D. Hughes, Hughes and
White, as agent for Chicago Title Insurance Company, 2110 Powers Ferry Road,
Suite 440, Atlanta, Georgia 30339 (the "Escrow Agent") as follows: (a) within
two (2) business days following the date Purchaser receives this Agreement
signed by Seller, and the OTA (as defined in Section 10(1) of this Agreement)
signed by Former Operator, Purchaser shall deposit the sum of Thirty-Six
Thousand and 00/100 ($36,000.00) Dollars, and (b) within forty-five (45) days
following the Effective Date (unless this Agreement has been terminated),
Purchaser shall deposit the additional sum of Forty ­five Thousand Dollars
($45,000). Purchaser, Seller and Escrow Agent shall execute and deliver the
escrow agreement in the form attached hereto as Exhibit "D". If Purchaser
terminates this Agreement (a) as a result of Seller's breach of any provision of
this Agreement, (b) because of Seller's failure to satisfy any of the conditions
set forth in Section 6 hereof to be satisfied by Seller thereunder or (c)
because any of the conditions precedent set forth in Section 10 have not been
satisfied, the Earnest Money shall be returned to Purchaser within five (5) days
of Purchaser's termination of this Agreement. If the transaction contemplated
under this Agreement fails to close for any reason other than the reasons set
forth in the preceding sentence, the Escrow Agent shall disburse the Earnest
Money to Seller. Upon Closing of the transaction contemplated under this
Agreement (the "Transaction"), the Earnest Money shall be applied against the
Purchase Price.





--------------------------------------------------------------------------------







SECTION 4.

Seller's Covenants, Representations and Warranties.

(A) As a material inducement to Purchaser to enter into this Agreement and to
pay the Purchase Price for the Property as set forth herein, Seller hereby
covenants, warrants and represents to Purchaser as follows:

(i) Seller is duly organized, validly existing and in good standing under the
laws of the State of Indiana, and has all requisite authority to own, operate,
lease and sell all of the Property and carry on its business as currently
conducted.

(ii) Seller has all requisite corporate power and authority to enter into this
Agreement and the other documents contemplated under this Agreement
(collectively, the "Documents") and to consummate the Transaction. The execution
and delivery of this Agreement, the signatories on behalf of and on each of the
other Documents to be executed in conjunction with the Transaction by Seller and
the consummation by Seller of the Transaction have been duly authorized by all
necessary action on the part of Seller and its members. This Agreement has been,
and each of the other Documents at or prior to Closing will be, duly executed
and delivered by Seller. This Agreement constitutes (and each of the other
Documents, when executed and delivered, will constitute) the valid and binding
obligation of Seller enforceable against Seller in accordance with its terms,
subject only to applicable bankruptcy, insolvency, reorganization, moratorium
and other similar laws affecting the rights of creditors generally and to the
exercise of judicial discretion in accordance with general principles of equity,
whether applied by a court of law or of equity.

(iii) The execution, delivery and performance by Seller of this Agreement and
the other Documents, and consummation by Seller of the Transaction do not and
will not,

(i)

conflict with or result in any breach of any of the terms, conditions or
provisions of,

(ii)

constitute a material default under, (iii) result in a material violation of,
(iv) give any third party the right to modify, terminate or accelerate any
obligation under, or (v) result in the creation of any mortgage, deed of trust,
pledge, hypothecation, title defect, right of first refusal, security or other
adverse interest, encumbrance, claim, option, lien, lease or charge affecting
any assets or property, including any agreement to give or grant any of the
foregoing, any conditional sale or other title retention agreement, and the
filing of or agreement to give any financing statement with respect to any
assets or property under the Uniform Commercial Code or comparable law of any
jurisdiction upon any of the Property (each, a "Lien") under the organizational
instruments of Seller, any material laws or regulations to which Seller is
subject, or any indenture, mortgage, lease, loan agreement or other material
agreement or instrument to which Seller, its Facility, or its Property is
subject.

(iv) As of the date of execution of this Agreement, there is in full force and
effect, with reputable insurance companies, fire and extended coverage insurance
with respect to all of the tangible Property in commercially reasonable amounts.

(v) As of the date of execution of this Agreement, (i) there are no actions,
suits, claims, investigations or administrative, arbitration or other
proceedings pending against Seller before or by any court, arbitration tribunal
or governmental department or

3











--------------------------------------------------------------------------------







agency, domestic or foreign, that relates to the Property; and (ii) neither
Seller nor any properties or assets of Seller or, to the knowledge of Seller,
any officer or employee of Seller is a party to or bound by any order,
arbitration award, judgment or decree of any court, arbitration tribunal or
governmental department or agency, domestic or foreign, in respect of any
business practices, the acquisition of any property, or the conduct of any
business, of Seller, which has or could reasonably be expected to have, a
material adverse effect on the Transaction. As used in this Agreement, the term
"knowledge" shall mean and apply to the actual knowledge of the officers of
Seller, based on good faith inquiry.



(vi)

Former Operator holds all certificates, licenses, and permits issued by
governmental authorities having jurisdiction over the Facility (collectively,
"Licenses") needed to operate the Facility as presently conducted. A list of all
Licenses, including the name of the issuing agency and the expiration date, is
set forth on Schedule 4A (vi). All such Licenses are valid and in full force and
effect, subject to the filings and approvals, except where the failure to hold
any such Licenses or for such License to be in full force and effect would not,
individually or in the aggregate, be reasonably expected to have a material
adverse effect on the Property or the Facility. Former Operator is certified for
participation and reimbursement under the Medicare and Medicaid programs (the
"Programs") and has current provider numbers and provider agreements for the
Programs for the number of beds set forth on Schedule 4 A (vi). The occupancy of
the Facility on the date hereof is set forth on Schedule 4 A (vi).



(vii)

True, complete and correct copies of all surveys, reviews and/or audits of
Seller or of the Facility or its predecessors in interest relating to the
Facility conducted in connection the Programs or licensing or accrediting body
during the past two years or which remains pending have been or will be provided
to Purchaser within five business days following execution of this Agreement.



(viii)

No violation, default, order or legal or administrative proceeding exists with
respect to any of the items listed in Schedule 4 A(vi). Seller has not received
any written notice of any action pending or recommended by any state or federal
agencies having jurisdiction over the items listed in Schedule 4 A(vi), either
to revoke, withdraw, limit, or suspend any license, right or authorization, or
to terminate the participation of the Facility in either Program. To the
knowledge of Seller, no event has occurred which, with the giving of notice, the
passage of time, or both, would constitute grounds for a material violation with
respect to any of the items listed in Schedule 4 A(vi) or to revoke, withdraw or
suspend any License, or to terminate or modify the participation of the Facility
in either Program.



(ix)

True and complete copies of all of Seller's reports and billings to the Programs
for the most recent two (2) years will be delivered to Purchaser within five
business days following the execution of this Agreement. Except as disclosed in
Schedule 4 Mix), Seller has paid or caused to be paid all known and undisputed
refunds, overpayments, discounts or adjustments which have become due pursuant
to such reports and billings. There are no pending appeals, adjustments,
challenges, audits, inquiries, litigation or notices of intent to audit with
respect to such prior reports or billings, and during the last two years the
Facility has not been audited, or otherwise examined by




4




--------------------------------------------------------------------------------







either Program. There are no other reports required to be filed by Seller in
order to be paid under either Program for services rendered, except for reports
not yet due.



(x)

All activities of the Facility, and Seller's officers, directors, agents and
employees undertaken on behalf of the Facility, are currently being conducted in
compliance in all material respects with all applicable laws, Licenses,
governmental requirements, Program manuals and guidance, orders of any
governmental authorities with jurisdiction over the Facility, including all laws
pertaining to privacy and security of patient information, occupational safety
and health, workers' compensation, unemployment, building and zoning codes
(collectively, "Laws"). Seller has not received a notice or charge asserting any
such violation or liability with respect to, any of Laws. Seller is not relying
on any exemption from or deferral of any of the Laws that would not be available
Purchaser after the Closing.



(xi)

Seller has not received written notice of actual or threatened liability under
environmental Laws with respect to the Property and, to the knowledge of Seller,
there are no facts or circumstances which would reasonably be expected to form
the basis for the assertion of any claim against Seller under any applicable
environmental Laws; Seller has not entered into or agreed to, nor does Seller
intend to enter into or agree to, any consent decree or order with respect to
any of the Property, and Seller and the Property are not subject to any
unsatisfied judgment, decree or judicial or administrative order relating to
compliance with, or the cleanup of hazardous substances under, any applicable
environmental Laws with respect to the Facility. The Property has not been
subject to any administrative or judicial proceeding under any applicable
environmental Laws either now or any time during the past five years. The
Property is not the subject of any claim of liability, contingent or otherwise,
based upon any provision of any applicable environmental Law and arising out of
the Release of hazardous substances into the environment from any plant,
facility, site, area or property currently or previously owned, leased, used or
controlled by Seller with respect to is Property (the term "Release" meaning any
spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting,
escaping, leaching, dumping or disposing into the environment, by the Facility
and the term "environment," meaning any surface or ground water, drinking water
supply, soil, surface or subsurface strata or medium, or the ambient air).
Seller will provide Purchaser with true, correct and complete copies of all
files in Seller's possession relating to environmental matters with respect to
the Property (or an opportunity to review such documents), and has not paid any
fines, penalties or assessments within the last five years with respect to
environmental matters with respect to its Property. To the knowledge of Seller,
the Real Property and the improvements or equipment thereon contain no asbestos,
PCBs or underground storage tanks. The Property is not in material violation of,
or to the knowledge of Seller the subject of, any enforcement action by any
governmental authority under the Medical Waste Tracking Act, 42 U.S.C. §§. 6992
et seq. or any other applicable federal, state or local governmental law dealing
with the disposal of medical wastes ("Medical Waste Laws"). Seller has not
received any written notice of any investigation or inquiry by any governmental
authority under the Medical Waste Laws with respect to the Property. Seller
represents and warrants that it has obtained and is in material compliance with
any permits related to medical waste disposal required by the Medical Waste
Laws, and has taken reasonable steps to determine, and has determined, that all
disposal of medical waste in compliance with the Medical Waste Laws.

5











--------------------------------------------------------------------------------









(xii)

Exhibit A hereto completely and accurately states the name and address of the
Facility and includes the full the legal description of the Real Property.




(xiii)

Seller is the owner of the Property, and there are no purchase options, rights
of first refusal, rights of first offer, or any other similar right or agreement
which applies to the Property. Seller is the owner of the Personal Property,
free and clear of all Liens. Except as set forth on Schedule 4 (A) (xiii), the
Real Property is subject to no leases, which leases shall be terminated at
Closing. Immediately prior to Closing Seller will have good and marketable fee
simple title to all of the Real Property, except for Permitted Exceptions.
Except for encumbrances described in the Title Commitment or as otherwise
permitted under Section 6 hereof, Seller holds good and marketable title to the
Real Property, free and clear of restrictions on or conditions to transfer or
assignment, and free and clear of all Liens, pledges and charges.




(xiv)

Seller has no written notice or knowledge of (i) any condemnation proceeding
affecting the Facility or contemplated by any governmental authority; (ii) any
special assessment affecting the Facility or contemplated by any governmental
authority; or (iii) any pending or threatened enforcement proceeding by any
governmental authority relating to an alleged zoning violation affecting the
Facility.




(xv)

Within five (5) business days after execution of this Agreement, Seller will
deliver to Purchaser true and complete copies of (a) the unaudited financial
statements (balance sheet, income statement and cash flows) of Seller as of
December 31, 2005, December 31, 2006 and December 31, 2007, and (b) a complete
list of all expenses, census, collections and receipts for Seller for the
six-month period ended June 30, 2008 ("Interim Statement"). All such financial
statements and other records (a) have been prepared in accordance with generally
accepted accounting principles consistently applied, (b) fairly present in all
material respects the financial condition and results of operations of the
Facility as of the respective dates thereof and for the respective periods
covered thereby, and (c) were compiled from business books and records regularly
maintained by management and used to prepare the financial statements of Seller.
The business books and records fairly reflect, in all material respects, the
income, expenses, assets and liabilities of the operation of the Facility and
provided a fair and accurate basis for the preparation of the financial
statements delivered to Purchaser in accordance with this Section. Except for
the execution and delivery of this Agreement and the Transaction, since December
31, 2007 and the date of the Interim Statement there has been no material
adverse change, or any event or development which, individually or together with
other such events, could reasonably be expected to result in a material adverse
change, in the condition or operations of the Facility, Without limiting the
foregoing, there has not occurred, between December 31, 2007 and the date
hereof, any of the following:




(a) (i) any increase in the salary, wages or other compensation of any Employee
whose annual salary is, or after giving effect to such change would be, $5,000
or more (excepting, however, de minimus compensation adjustments made in the
ordinary course); (ii) any establishment or modification of (y) targets, goals,
pools or similar provisions in respect of any fiscal year under any
employment-related Contract or other

6











--------------------------------------------------------------------------------







compensation arrangement with or for employees or (z) salary ranges, increase
guidelines or similar provisions in respect of any employment­related agreement
or other compensation arrangement with or for any employees; or (iii) any
adoption, entering into or becoming bound by any Employee Plan,
employment-related agreement or collective bargaining agreement, or amendment,
modification or termination (partial or complete) of any Employee Plan,
employment-related agreement or collective bargaining agreement, except to the
extent required by applicable law and, in the event compliance with legal
requirements presented alternatives, only to the extent the alternative which
Seller reasonably believed to be the least costly was chosen;



(b)

incurrence by Seller of indebtedness with respect to the Facility in an
aggregate principal amount exceeding $5,000 other than in the ordinary course of
business, or any voluntary purchase, cancellation, prepayment or complete or
partial discharge in advance of a scheduled payment date with respect to, or
waiver of any right of Seller under, any indebtedness of or owing to Seller with
respect to the Facility;



(c)

any physical damage, destruction or other casualty loss (whether or not covered
by insurance) affecting any of the plant, real or Personal Property used or held
for use in the operation of the Facility in an aggregate amount exceeding
$5,000;



(d)

any other transaction involving or development affecting the Facility or the
Property outside the ordinary course of business consistent with past practice.

Except as reflected or reserved against in the December 31, 2007 balance sheets
of Seller, there are no liabilities against, relating to or affecting the
Facility or any of the Property, other than liabilities incurred in the ordinary
course of business consistent with past practice which in the aggregate are not
material to the operations or value of the Facility.

(xvi) Seller has timely paid all taxes and assessments, whether general or
special, imposed on any of the Property and the operations of the Facility by a
governmental authority including, but are not limited to, taxes imposed on real
estate and personal property (collectively, "Taxes") and all interest and
penalties due thereon and payable by it which will have been required to be paid
on or prior to the Closing Date, the non-payment of which would result in a Lien
on any of the Property, would otherwise materially adversely affect the
ownership or use of the Property or would result in Purchaser becoming liable or
responsible therefor. Seller will timely pay all tax liabilities, assessments,
interest and penalties which arise from or with respect to the Property or the
operation of the Facility and are incurred in or attributable to the pre-Closing
period, the non-payment of which would result in a Lien on any of the Property,
would otherwise materially adversely affect the ownership or use of the Property
or would result in Purchaser becoming liable therefor. Seller has duly made all
deposits required by law to be made with respect to withholding Taxes for its
employees at the Facility,











--------------------------------------------------------------------------------









(xvii)

Seller has received no notice that any supplier of Seller intends to discontinue
or substantially alter prices or terms to, or significantly diminish its
relationship with Seller as a result of the Transaction or otherwise which
collectively would have a material adverse effect on the Facility taken as a
whole.




(xviii)

Schedule 4 A(xviii) is a list of the name of each person employed in the
operation of the Facility (each, an "Employee") at the date hereof, together
with such Employee's position or function, annual base salary or wages and any
incentive or bonus arrangement with respect to such Employee in effect on such
date. No Employee is presently a member of a collective bargaining unit and, to
the knowledge of Seller, there are no threatened or contemplated attempts to
organize for collective bargaining purposes any of the Employees. No unfair
labor practice complaint or sex, age, race or other discrimination claim has
been brought since January 1, 2003 against Seller with respect to the conduct of
the Business before the National Labor Relations Board, the Equal Employment
Opportunity Commission or any other governmental or regulatory authority. Seller
is in material compliance with all applicable Laws relating to the employment of
labor, including, without limitation those relating to wages, hours and
collective bargaining with respect to the Employees.




(xix)

Schedule 4 A(xix) is a true and complete list of each bonus, deferred
compensation, incentive compensation, stock purchase, stock option, severance or
termination pay, hospitalization or other medical, life or other insurance,
supplemental unemployment benefits, profit-sharing, 401(k), pension, or
retirement plan, program, agreement or arrangement, and each other employee
benefit plan, program, agreement or arrangement sponsored, maintained or
contributed to or required to be contributed to by Seller or by any trade or
business whether or not incorporated, that together with Sellers would be deemed
a "single employer" within the meaning of Section 4001(b)(1) of the Employee
Retirement Income Security Act of 1974, as amended, and the rules and
regulations promulgated thereunder, for the benefit of any employee or former
employee of Seller (each, an "Employee Plan"), whether formal or informal and
whether legally binding or not.




(xx)

Schedule 4 A(xx) (with paragraph references corresponding to those set forth
below) contains a true and complete list of each of the following Contracts
related to the operation of the Facility (true and complete copies or, if none,
reasonably complete and accurate written descriptions of which, together with
all amendments and supplements thereto and all waivers of any terms thereof,
shall been delivered to the Purchaser within five business days following the
execution of this Agreement) to which Seller is a party and by which any of the
Property is bound:




(a) all (i) Contracts providing for a commitment of employment or consultation
services for a specified or unspecified term to, or otherwise relating to
employment or the termination of employment of, any Employee, the name, position
and rate of compensation of each Employee party to such a Contract and the
expiration date of each such Contract; and (ii) any written or unwritten
representations, commitments, promises, communications or courses of conduct
(excluding Employee Plans and any such Contracts referred to in clause (i))
involving an obligation of either










--------------------------------------------------------------------------------







Seller to make payments in any year, other than with respect to salary or
incentive compensation payments in the ordinary course of business, to any
Employee;

(b)

all Facility Agreements;

(c)

all Resident Agreements;

(d)

all collective bargaining or similar labor Contracts;



(e)

all other Contracts with respect to the operation of the Facility that (A)
involve the payment or potential payment, pursuant to the terms of any such
Contract, agreement or other arrangement by or to either Seller of more than
$5,000 annually and (B) cannot be terminated within thirty (30) days after
giving notice of termination without resulting in any material cost or penalty
to either Seller.



Each Contract required to be disclosed in

Schedule 4 A(xx) is in full force and effect and constitutes a legal, valid and
binding agreement, enforceable in accordance with its terms, of each party
thereto; and neither Seller nor, to the knowledge of Seller, any other party to
such Contract is, or has received notice that it is, in violation or breach of
or default under any such Contract (or with notice or lapse of time or both,
would be in violation or breach of or default under any such Contract) in any
respect. There are no Resident Agreements or any other agreements (written or
otherwise) relating to resident care which deviate in any material adverse
respect from the standard forms customarily used at the Facility or which impose
any obligation to provide care at rates lower than the standard rates charged at
the Facility, in each case, that could reasonably be expected to have an
material adverse effect on the Facility. As of the date of Closing, there will
be no contracts, agreements or commitments of any kind relating to the business
at the Facility, and no equipment leases, or other similar agreements,
obligations or commitments the absence of which will materially adversely affect
Purchaser or the Property subsequent to the date of this Agreement.




(xxi) Seller has not been given or received in violation of any law any payments
or any other remuneration, either directly or indirectly, overtly or covertly,
in cash or in kind, in return for receiving or making referrals for the
furnishing or arranging for the furnishing of any item or service, or in return
for purchasing, leasing, ordering, or arranging for or recommending purchasing,
leasing, or ordering any good, facility, service or item in violation of 42
U.S.C. 1320a 7a and 1320a 7b, commonly known as the "Anti-Kickback Statute." In
addition, Seller has not accepted any referral for the provision of any
designated health service, or submitted a claim for payment to Medicare or
Medicaid for the provision of such services, in violation of 42 U.S.C. 1395nn,
commonly known as the "Stark Act" or "Stark II." All material health care
compliance concerns known to Seller have been investigated and none have been
found to be substantiated.











--------------------------------------------------------------------------------









(xxii)

The sale of the Property by Seller to Purchaser pursuant to this Agreement will
effectively convey to Purchaser all of the tangible and intangible assets and
property used by Seller (whether owned, leased or held under license by Seller,
by any of Seller's Affiliates or associates or by others) in connection with the
operation of the Facility as heretofore conducted by Seller (except for the
Excluded Assets). The Property includes, and will include at Closing, all of the
property necessary for the lawful operation of the Facility at its current
occupancy level.



(xxiii)

To the knowledge of Seller without inquiry of investigation, the Improvements
and the electrical, plumbing, heating and air conditioning systems therein have
no material structural deficiencies and are in good working order, ordinary wear
and tear excepted. The Property shall, on the Closing Date, be in the same
condition as it was on the date of Purchaser's execution of this Agreement,
normal wear excepted.



(xxiv)

From the date hereof to the Closing Date, other than in the ordinary course of
Seller's business, no lease, tenancy, or other arrangement applicable to the
Property or the Facility and not terminable without penalty by Seller on or
before the Closing Date, will be entered into by Seller without the prior
written approval of Purchaser which shall not be unreasonably withheld or
delayed.



(xxv)

To Seller's knowledge, all records for residents at the Facility, including
trust fund account records, if any, are true, correct, and complete in all
material respects.



(xxvi)

Seller is not a "foreign person" for purposes of § 1455 of the Internal Revenue
Code.



(xxvii)

Neither this Agreement, any schedule or exhibit hereto, nor any agreement or
other instrument delivered at Closing contains or will contain any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein, in light of the circumstances in
which they are made, not misleading.

(xxviii)Seller covenants and agrees with Purchaser that from the date hereof
through the Closing Date, unless Purchaser otherwise consents in writing (which
consent shall not be unreasonably withheld, conditioned or delayed), it shall
use its best efforts to (a) conduct its business in substantially the same
manner as it has been regularly conducted, (b) continue to maintain its tangible
property, (c) continue to fulfill all of its obligations under leases, contracts
and other agreements. Without limiting the generality of the foregoing, Seller
agrees that, from the date hereof until the Closing Date, it will not, without
the prior consent of the Purchaser, which consent shall not be unreasonably
withheld, conditioned or delayed, (a) enter into any lease, contracts or other
agreements except in the ordinary course of business, or (b) allow any Lien to
be placed on any of the Property. Seller shall give prompt notice to Purchaser,
and Purchaser shall give prompt notice to Seller, of (a) of occurrence, or
failure to occur, of any event that would be likely to cause any of their
respective representations or warranties contained in this Agreement to be
untrue or inaccurate in any material respect at any time from the date hereof
through the Closing Date, and (b) any failure on its part to comply with or
satisfy, in any material respect, any covenant, condition or agreement to be
complied with or satisfied by any of them under this Agreement.











--------------------------------------------------------------------------------









(B)

All of the foregoing representations and warranties shall be applicable, true,
correct and complete in all material respects, both as of the date hereof and as
of the Closing Date, and Seller shall, as stated in Section 11(B) of this
Agreement, certify in writing at Closing that each and all of said
representations and warranties are true, correct and complete as of and with
respect to that date in all material respects.



(C)

Except as expressly set forth herein, (a) neither Seller, nor any officer,
director, employee, member, partner, agent or representative thereof nor any
other party acting for or on its or their behalf, has made or is making or shall
make any representation or warranty or any kind or nature, whether direct or
implied, with respect to the Property, the Facility or any other matter, and (b)
Purchaser hereby expressly agrees and acknowledges that it is purchasing the
Property and the Facility AS IS WHERE IS AND WITH ALL FAULTS. Purchaser
acknowledges that it is an experienced purchaser of properties and assets
similar to the Property and the Facility and, except for the representations and
warranties set forth in this Agreement, it has not relied upon any
representation or warranty or information provided by Seller or any other party.

SECTION 5. Purchaser's Covenants, Representations and Warranties,.

(A) As a material inducement to Seller to enter into this Agreement and to sell
the Property to Purchaser as set forth herein, Purchaser hereby covenants,
warrants and represents to Seller as follows:



(i)

The Purchaser is a corporation and has full power and authority to carry on its
business as now being conducted and to enter into and perform all its
obligations under the Agreement. This Agreement and all documents to be executed
by Purchaser pursuant hereto will be the valid and binding obligations of
Purchaser enforceable with their respective terms. All action required by law
and by any agreement, arrangement or document to authorize the execution and
delivery of this Agreement by Purchaser and the consummation of the transactions
contemplated hereby has been or will be taken and the execution and delivery of
this Agreement or the consummation of any of the transactions contemplated
herein shall not violate or conflict with any provisions of any lease, mortgage,
note or any other agreement or arrangement to or of which Purchaser is subject



(ii)

The Purchaser is not a party to any litigation nor is Purchaser aware of a
threat of any litigation that would affect Purchaser's right to enter into this
Agreement or to consummate the transaction contemplated by this Agreement.



(iii)

As promptly as possible, and no later than thirty days of the execution and
delivery of this Agreement, Purchaser (or its designee) shall file any and all
applications with the Indiana Department of Health (and all other governmental
authorities necessary for the issuance of a License to operate the Facility and
the transfer of the Facility' operations to the Purchaser (or its designee) and
shall pay all filing and other fees associated therewith. Neither

11











--------------------------------------------------------------------------------







Purchaser nor any of its members, managers, officers, directors or controlling
persons, nor any affiliate thereof or related party thereto, has ever been
denied a license, nor has a license ever been revoked, rescinded or suspended,
and Purchaser knows of no reason or grounds for the refusal or denial to issue
the License. Without limiting the foregoing, neither Purchaser nor any of its
members, managers, officers, directors or controlling persons, nor any affiliate
thereof or related party thereto (a) has been convicted of a felony in any
jurisdiction for physical, mental or verbal abuse or neglect of an individual or
misappropriation of property of a nursing facility resident or financial abuse
of residents, (b) has been convicted of fraud in any jurisdiction or (c) has
previously been the subject of license revocation proceedings.




(iv) Within ten (10) days following Purchaser's receipt of the Reports,
Purchaser shall provide to Seller a loan commitment from Purchaser's lender (in
usual and customary form) evidencing such lender's commitment to finance
Purchaser's acquisition of the Property as described herein.




(B)

All of the foregoing representations and warranties shall be applicable, true,
correct and complete, both as of the date hereof and as of the Closing Date, and
Purchaser shall, as stated in Section 12(B) of this Agreement, certify in
writing at Closing that each and all of said representations and warranties are
true, correct and complete as of and with respect to that date.




(C)

In the event that the Purchaser elects to conduct or make any physical
inspections or evaluations ("Inspections") of the Property, all such Inspections
shall be conducted during normal business hours and Purchaser shall give Seller
at least two business days' notice of such Inspections. All Inspections shall
not interfere with the ordinary operations at the Facility and shall be subject
to such restrictions as Seller shall reasonably require. Purchaser shall be
responsible to Seller for and shall indemnify, defend and hold harmless Seller
from and against any and all losses, claims, damages, liabilities and causes of
action for personal injury or property damage or loss to persons or property
(including reasonable attorney's fees) arising from any entry onto the Real
Property and/or from the aforementioned Inspections.




(D)

If the Purchaser elects to interview, convene or otherwise meet with the
employees at the Property, with the exception of the administrator of the
Facility, Purchaser shall not do so until Purchaser has provided written notice
to the Seller that the Purchaser has waived all conditions or contingencies to
Closing. In any event, without the prior written consent of Seller, which shall
not be unreasonably withheld or delayed, Purchaser shall not contact any
employee, vendor, supplier, patient or other person doing business with or
having a business relationship with the Facility. Without the prior written
consent of Seller, Purchaser shall not disclose to any person (other than its
employees, advisors and lenders who shall be bound to maintain the
confidentiality thereof) the existence of this Agreement or the transactions
contemplated or described herein or any other matter involving or relating to
the Facility.

12











--------------------------------------------------------------------------------







SECTION 6. Condition of Title and Survey.



(A)

Prior to Closing, Purchaser shall have the right to conduct due diligence
investigation of the Property and the operations of the Facility. From the
Effective Date through the Closing Date, Seller shall provide Purchaser, and
shall cause Former Operator to provide Purchaser, Purchaser to have reasonable
access to the Facility upon reasonable notice so that Purchaser may perform its
investigation of the Property. During the forty-five (45) days following the
Effective Date ("Investigation Period"), Purchaser shall have the right to
terminate this Agreement for any reason and, if it does so, all Earnest Money
paid by Purchaser shall immediately be refunded to Purchaser. If Purchaser does
not terminate this Agreement prior to the expiration of the Investigation
Period, then Purchaser shall be deemed to have accepted the condition of the
Property with the exception of (i) matters described in Sections (B), (C) and
(D) of this Section 6, (ii) matters or conditions inconsistent with the
representations and warranties made by Seller or Former Operator in this
Agreement or the OTA, or (iii) material adverse change in the condition of the
Property or the operations of the Facility between the Effective Date and
Closing.



(B)

The Real Property shall be conveyed to Purchaser by special warranty deed and
the Personal Property shall be conveyed by a bill of sale to be delivered to
Purchaser at Closing, free and clear of all Liens except those caused by or on
behalf of Purchaser and except that the Real Property may be subject to (i) the
Lien for taxes for the current year, or assessments, if not yet due and payable,
(ii) water, sewer, gas, electric, cable television and telephone lines or
easements of record that do not interfere with the full use of the Facility, and
(iii) other matters of record acceptable to Purchaser in its sole discretion
("Permitted Exceptions"). Within ten (10) days following the Effective Date,
Seller provide Purchaser, at Seller's expense, with a title insurance commitment
for an A.L,T.A. title insurance policy on behalf of a title company acceptable
to Purchaser (the "Title Commitment"). Should the Title Commitment disclose
exceptions to title unacceptable to Purchaser, other than Permitted Exceptions
and Liens which Seller shall cause to be released at Closing, Purchaser shall so
notify Seller in writing not later than ten (10) days following Purchaser's
receipt of the Title Commitment and Seller shall be given a reasonable time (not
to exceed ten {10] days) in which to correct any such exceptions. If Seller
fails to correct such exceptions within such time period, Purchaser may elect,
as its sole remedy, to either (i) grant Seller additional time within which to
cure any exception, if Seller requests such additional time; or (ii) accept
title in its existing condition; or (iii) terminate this Agreement and have
returned to Purchaser all Earnest Money.



(C)

Prior to Closing, Purchaser may obtain, at its expense, a current survey of the
Real Property prepared and certified by a surveyor registered and licensed in
the State of Indiana (the "Survey"). The legal description for documents
necessary or appropriate to consummate the purchase or sale contemplated herein
shall be based upon the Survey, as revised if applicable, provided the Survey
shall be certified to Seller. The Survey shall be sufficient to enable the title
insurer to delete the general exception relating to survey matters. Should the
Survey disclose deficiencies unacceptable to Purchaser, other than Permitted
Exceptions, Purchaser shall so notify Seller in writing not later than 10 days
following Purchaser's receipt of the Survey and Seller shall be given a
reasonable time

13











--------------------------------------------------------------------------------







(not to exceed 10 days) in which to correct any such deficiencies. If Seller
fails to correct such deficiencies within such time period, Purchaser may elect,
as its sole remedy, to either (i) grant Seller additional time within which to
cure any deficiency, if Seller requests such additional time; or (ii) accept the
Property in its existing condition; or (iii) terminate this Agreement and have
returned to Purchaser all Earnest Money.

(D) Purchaser may obtain, at Purchaser's expense, one or more reports on the
condition of the Property (including, but not limited to, the environmental
status of the Property) (each, a "Report"). Should a Report on the environmental
status of the Property disclose unlawful environmental conditions which
materially adversely affect the condition and operations of the facility,
Purchaser shall so notify Seller within forty-five (45) days following the
Effective Date and Seller shall be given a reasonable time in which to correct
any such deficiencies or conditions. If Seller fails to correct such
deficiencies or conditions within such time period, and the cost to correct all
of such conditions exceeds $200,000, Purchaser may elect, as its sole remedy, to
either (i) grant Seller additional time within which to cure any deficiency or
condition, if Seller requests such additional time; or (ii) accept the Property
in its existing condition; or (iii) terminate this Agreement and have returned
to Purchaser all Earnest Money. If the cost to correct all of such deficiencies
and conditions does not exceed $200,000, then if Seller shall fail to correct
the same, Purchaser shall proceed to Closing and accept the Property in its
existing condition and shall receive a credit against the Purchase Price for the
reasonable cost of correcting such deficiency or condition.

SECTION 7. Closing Costs. Seller shall be responsible for the transfer taxes
required for the transfer of the Property to Purchaser and the preparation and
recording of such releases and such instruments as are appropriate to present
clear title as required herein. Each party shall be responsible for its own
counsel fees in the fulfilling of the obligations under this Agreement. All
other closing costs of whatever kind or nature, including allocation of real
estate taxes, shall be allocated between Purchaser and Seller in accordance with
local real estate practices of the jurisdiction in which the Real Property is
located.

SECTION 8. Date of Closing. The closing contemplated herein (the "Closing")
shall occur at the offices of Seller's counsel in Atlanta, Georgia, on or before
December 31, 2008 (the "Closing Date").

SECTION 9. Waivers, The waiver by any party of any breach by the other of any
term, covenant or condition herein contained shall not be deemed to be a waiver
of any other condition or of any subsequent breach of the same or of any other
term, covenant or condition herein contained. No delay or omission in the
exercise of any right or remedy accruing to any party as a result of a breach by
the other party under this Agreement shall impair such right or remedy or be
construed as a waiver of any such breach theretofore or thereafter occurring.

SECTION 10. Conditions Precedent to Obligations of Purchaser. The obligations of
Purchaser under this Agreement are subject to, and shall be conditioned upon,
the satisfaction (or the waiver in writing by Purchaser) prior to, or as of, the
Closing of each of the following conditions (each, a "Purchaser Condition"):

14











--------------------------------------------------------------------------------









(A)

Compliance by Seller and Representations Correct. All of the covenants and
obligations of this Agreement to be complied with and performed by Seller at or
before the Closing shall have been complied with and performed in all material
respects, and the representations and warranties made by Seller in this
Agreement shall be true and correct in all material respects (i) on and as of
the date of this Agreement, and (ii) on and as of the Closing, with the same
force and effect as though such representations and warranties had been made on
and as of the Closing.



(B)

Officers Certificates. Seller shall have delivered to Purchaser a certificate,
dated the Closing Date, certifying to the fulfillment of the conditions set
forth in subparagraph (A) above.



(C)

No Legal Action. No action, suit, investigation, other proceeding or claim shall
have been instituted before any court or before or by any government or
governmental agency or instrumentality either (1) to impose any restriction,
limitations or conditions with respect to the transactions contemplated by this
Agreement which will prevent or enjoin the consummation of the transactions
contemplated herein, or (2) to obtain damages or other relief in connection with
such transactions. No action, suit, investigation, or other proceeding or claim
against Seller shall have been instituted before any court or before or by any
government or governmental agency or instrumentality, domestic or foreign which
could reasonably be expected to materially adversely affect the Property or the
Facility following the Closing.



(D)

Additional Documents. Seller shall have furnished such other duly executed
documents as may be customary and reasonably required, in the reasonable opinion
of Purchaser, to perfect or evidence the performance of the covenants and
agreements made and to be performed by Seller and the compliance by Seller with
all conditions to be satisfied by Seller.



(E)

Regulatory Compliance. Seller and the Facility shall not be in default under or
in violation of any laws, ordinances, rules, regulations or orders (including,
without limitation, any uncorrected license deficiencies, restrictions or
limitations related to the operation of the Facility or any safety, health or
trade laws), as determined by Purchaser in its sole discretion.



(F)

Approval. Purchaser shall have obtained approval from all entities which
regulate the ownership and operation of nursing homes in the State of Indiana.



(H)

Termination of Lease. Seller shall have terminated any lease of the Real
Property, including but not limited to the lease between Seller and Scottsburg
Healthcare Center, LLC (SHC).



(I)

Operations Transfer Agreement. SHC shall have complied with its obligations
under, and shall not have breached, the operations transfer agreement (OTA)
entered into between Purchaser and Former Operator in conjunction with this
Agreement.

15











--------------------------------------------------------------------------------







(3) Material Adverse Change. From the date hereof until Closing, there shall
have been no material adverse change in the condition of the Facility or its
operations, or the Property.

SECTION 11. Conditions Precedent To Obligations of Seller. The obligations of
Seller under this Agreement are subject to, and shall be conditioned upon the
satisfaction (or the waiver in writing by Seller) prior to, or as of, the
Closing of each of the following conditions (each, a "Seller Condition"):



(A)

Compliance by Purchaser and Representations Correct. All of the covenants and
obligations of this Agreement to be complied with and performed by Purchaser at
or before the Closing shall have been complied with and performed, and the
representations and warranties made by Purchaser in this Agreement, shall be
correct (a) on and as of the date of this Agreement, and (b) on and as of the
Closing, with the same force and effect as though such representations and
warranties had been made on and as of the Closing.



(B)

 Certificate. Purchaser shall have delivered to Seller a certificate, dated the
Closing Date, duly executed by Purchaser, certifying to the fulfillment of the
conditions set forth in subparagraph (A) above,



(C)

 No Legal Action. No action, suit, investigation, other proceeding or claim
shall have been threatened or instituted before any court or before or by any
government or governmental agency or instrumentality either (1) to impose any
restrictions, limitations or conditions with respect to the transaction
contemplated by this Agreement or (2) to obtain damages or other relief in
connection with such transactions. No action, suit, investigation or other
proceeding or claim against Purchaser shall have been instituted before any
court or before or by any government or governmental agency or instrumentality,
domestic or foreign, which might adversely affect the Property or the Facility.



(D)

 Additional Documents. Purchaser shall have furnished Seller with such other
duly executed documents as may be required, in the reasonable opinion of Seller
(i) to evidence the accuracy of Purchaser's representations and warranties and
(ii) to perfect or evidence the performance of the covenants and agreements made
and to be performed by Purchaser and the compliance by Purchaser with all
conditions to be satisfied by Purchaser.

SECTION 12. Deliveries at Closing. At Closing, Seller shall deliver to
Purchaser, in consideration of payment to Seller of the Purchase Price, fully
executed originals of the following:

(A)

Special warranty deed conveying the Real Property;

(B)

Bill of Sale conveying and assigning the Personal Property; and



(C)

Termination of the any existing leases and/or management agreements with respect
to the Facility.










--------------------------------------------------------------------------------







(D) Assignment and Assumption Agreement for all Contracts to be assumed by
Purchaser,

SECTION 13. Assignment. Seller may not assign any of its right, title, or
interest in and to this Agreement without the written consent of the Purchaser,
not to be unreasonably withheld or delayed. Except for assignments to entities
owned or controlled by Mark B. Peterson, Purchaser may not assign its right,
title or interest in and to this Agreement without the consent of Seller, not to
be unreasonably withheld or delayed.

SECTION 14. Commissions and Fees. Purchaser hereby represents and warrants to
Seller that it has not dealt with any real estate agent, broker or finder in
connection with this transaction and agrees to indemnify Seller for all damages,
costs and liability that may result from breach of this warranty and
representation. Seller hereby represents and warrants to Purchaser that, except
for Marcus and Millichap (whose fees shall be paid by Seller at Closing), Seller
has not dealt with any real estate agent, broker or finder in connection with
this transaction and agrees to indemnify Purchaser for all damages, costs and
liability that may result from breach of this warranty and representation.

SECTION 15. Condemnation. If prior to the Closing Date, all or a substantial
portion of either the Real Property or the Facility shall be condemned or taken
by eminent domain by any competent authority for any public or quasi-public use
or purpose, then, in such event, Purchaser shall have the option to terminate
this Agreement or close the transactions herein provided for. If Purchaser shall
elect pursuant to such option to terminate this Agreement, this Agreement shall
be null and void. If, however, Purchaser shall elect to close this transaction,
then there shall be an abatement in the Purchase Price equal to the amount of
proceeds of any condemnation award allowed.

SECTION 16. Mechanic's Liens. Seller covenants that, at Closing, there shall be
no mechanics liens which shall affect the Property. In the event there shall be
such mechanic's liens, Purchaser and Seller shall have such rights and
obligations as are stated in Section 6 of this Agreement.




SECTION 17.

(A)

This Agreement may be terminated:



(i)

By Purchaser pursuant to any right of termination specifically set forth in this
Agreement;

(ii)

By written agreement of Seller and Purchaser; or



(iii)

By Seller if Closing does not occur by the Closing Date for any reason other
than the non-fulfillment of a Purchaser Condition or a Seller Default (as
defined below).



(iv)

By Purchaser if Closing does not occur by the Closing Date for any reason other
than the non-fulfillment of a Seller Condition or a Purchaser Default (as
defined below),











--------------------------------------------------------------------------------









(B)

If (a) Seller fails in any respect to comply with, fulfill or perform any
covenant, term or condition to be complied with, fulfilled or performed by it
under this Agreement, and does not cure such failure within ten (1.0) days after
receipt of notice thereof from Purchaser to Seller, or (b) Seller fails or
refuses to consummate the Transaction in accordance with the terms and
conditions of this Agreement, other than by reason of non-fulfillment of any
Seller Condition (any such event being in subparts (a) or (b) being referred to
herein as a "Seller Default"), or (c) any Purchaser Condition is not either
fulfilled within the period specified herein or waived by Purchaser, then, and
in any such event, Purchaser shall have the right, at its election, and in
addition to any other rights and remedies it may have under this Section, to
terminate this Agreement in its entirety, by notice to Seller, in which event
all liabilities and obligations of the parties hereunder, except as otherwise
expressly provided herein and for Seller's liability for damages for a Seller
Default, shall cease.



(C)

If (a) Purchaser fails in any respect to comply with, fulfill or perform any
covenant, term or condition to be complied with, fulfilled or performed by it
under this Agreement, and does not cure such failure within ten (10) days after
receipt of notice thereof from Seller to Purchaser, or (b) Purchaser fails or
refuses to consummate the Transaction in accordance with the terms and
conditions of this Agreement, other than by reason of non-fulfillment of any
Purchaser Condition (any such event in subparts (a) or (b) being herein referred
to as a "Purchaser Default"), or (c) any Seller Condition is not satisfied on
the Closing Date or waived by Seller, then, and in any such event, Seller shall
have the right to terminate this Agreement by notice to Purchaser and retain the
Earnest Money, in which event all liabilities and obligations of the parties
hereunder, except as otherwise expressly provided herein, shall cease.



(D)

The parties acknowledge that the Facility is of a special, unique and
extraordinary character, and that damages alone are an inadequate remedy for a
breach of this Agreement by either party. Accordingly, Purchaser shall be
entitled, in the event of a Seller Default, to enforcement of this Agreement by
a decree of specific performance or injunctive relief requiring Seller to
fulfill its obligations under this Agreement.



(E)

If Purchaser is able and ready to close but the Closing does not occur as a
result of a Seller's Default, or if this Agreement is terminated as provided in
Section 17 A(iv), then if requested by Purchaser, Seller shall promptly cause
Escrow Agent to refund the Earnest Money to Purchaser. Purchaser may in the
alternative in its sole discretion, waive the Seller Default and pursue an
action for specific enforcement or damages against Seller. If Seller is able and
ready to close and the Closing does not occur as a result of a Purchaser
Default, or if this Agreement is terminated as provided in Section 17 a(iii),
then Purchaser shall promptly cause Escrow Agent to pay the Earnest Money to
Seller. Upon payment of the Earnest Money, this Agreement shall be deemed
terminated and of no further force or effect, and no Purchaser indemnified Party
shall have any further duty or liability to Seller or any Seller Indemnified
Party.

Except as limited by the foregoing paragraph, upon termination of this Agreement
each party shall thereafter remain liable for breach of this Agreement prior to
such termination. If this Agreement is terminated without any breach by either
party hereto, including a termination under Section 6, then the Deposit shall be
disposed of as in the

18











--------------------------------------------------------------------------------







case of a Seller's Default, and each of the parties shall be liable and
responsible for any costs incurred by such party in connection with the
Transaction contemplated by this Agreement, except only as may otherwise
specifically be provided herein.




(F)

Each notice given by a party to terminate this Agreement shall specify which
subsection of this Section 17 pursuant to which such notice is given.




SECTION 18. Indemnification.




(A)

Seller's Indemnification, Seller will defend, indemnify and hold Purchaser, and
all of Purchaser's directors, officers, managers, members, shareholders and
affiliates (collectively, "Purchaser Parties") harmless against any and in
respect of any and all liability, damage, loss, cost, and expenses arising out
of or otherwise in respect of: (a) any misrepresentation, breach of warranty, or
non-fulfillment of any agreement or covenant contained in this agreement; (b)
any and all actions, suits, proceedings, audits, judgments, costs, and legal and
other expenses incident to any of the foregoing or to the enforcement of this
Section 18(A); and (c) the operation of the Facility prior to the Closing Date.
Seller shall not be permitted to draw down or set-off from the Indemnity Escrow
Account any claims it may assert against Purchaser.




(B)

Purchaser's Indemnification. Purchaser will defend, indemnify and hold Seller,
and all of Seller's directors, officers, managers, members, shareholders and
affiliates (collectively, "Seller Parties") harmless against any and in respect
of any and all liability, damage, loss, cost, and expenses arising out of or
otherwise in respect of: (a) any misrepresentation or breach of warranty
contained in this Agreement; (h) any and all actions, suits, proceedings,
audits, judgments, costs, and legal and other expenses incident to any of the
foregoing or to the enforcement of this Section 18(B); and (c) the operation of
the Facility on and after to the Closing Date.




(C)

Indemnification Procedure; Third Party Claim. In the event that either a Seller
Party or a Purchaser Party shall choose to assert a claim for Loss or potential
Loss based upon a claim by a third party ("Third Party Claim"), the party
seeking indemnification ("Indemnified  Party") shall notify the party against
which indemnification is sought ("Indemnifying Party,") in writing of such
claim, promptly following the occurrence of the event giving rise thereto,
certifying that such a claim has been asserted and the basis therefore which
shall be set forth in reasonable detail ("Notification").




(i) The Indemnifying Party shall acknowledge receipt of the Notification and
advise the Indemnified Party in writing within twenty (20) days after receipt
thereof as to whether the Indemnifying Party agrees to or disputes (as set forth
in Subsection 10.4(c)) such Third Party Claim and whether the defense of the
Third Party Claim shall be undertaken by counsel of the choice of and at the
expense of the Indemnifying Party. If the Indemnifying Party so agrees, the
Indemnifying Party shall be deemed to have accepted any Loss arising from such
Third Party Claim (subject to any express reservation of rights against the
Indemnified Party by the Indemnifying Party), the defense of which has been
assumed by the Indemnifying Party, If the Indemnifying Party advises the
Indemnified Party that

19











--------------------------------------------------------------------------------







it shall undertake the defense of the Third Party Claim, the Indemnified Party
shall deliver all the documents related to the Third Party Claim to the
Indemnifying Party or to its counsel, after which the Indemnifying Party shall
have full responsibility for the defense of the Third Party Claim (subject to
any express reservation of rights against the Indemnified Party by the
Indemnifying Party), at no expense to the Indemnified Party, and Indemnified
Party shall fully cooperate with counsel for the Indemnifying Party, including
providing its personnel who are acquainted with the facts or the documents or
books and records related to the Third Party Claim.




(ii) If the Indemnifying Party advises the Indemnified Party that the defense of
the Third Party Claim will not be undertaken, either the Indemnified Party shall
settle such Third Party Claim (in which case, the amount of such settlement and
all attorneys' fees attendant to the achievement of such settlement shall be
deemed included in any computation to determine Loss), or the Indemnified Party
shall notify the Indemnifying Party of the identity of the counsel for the
Indemnified Party who has been selected to defend the Third Party Claim. The
Indemnifying Party shall fully cooperate with the Indemnified Party and its
counsel to the extent that the Indemnifying Party has knowledge of the facts or
circumstances relating to the Third Party Claim and the Indemnified Party shall
cause its counsel to be available to the Indemnifying Party or its counsel to
respond to any inquiries of the Indemnifying Party concerning the progress of
such defense. In the event that the Indemnified Party shall assert a claim for
Loss as a result of any loss suffered by the Indemnified Party in settling or
defending such Third Party Claim, the Indemnified Party shall notify the
Indemnifying Party in writing of such claim. The Indemnifying Party shall pay
all costs related to the settlement or the defense within thirty (30) days after
a demand for the Loss or any component part is made unless disputed pursuant to
Section 10.4(e).




(D)

Indemnification Procedure, Non-Third Party Claim. In the event the Indemnified
Party shall choose to assert a claim for Loss or potential Loss by reason of
other than a Third Party Claim, the Indemnified Party shall notify the
Indemnifying Party in writing of such claim and the reasons therefore, which
reasons shall be set forth in reasonable detail. After review and unless
disputed pursuant to Section 18(C), the Indemnifying Party shall pay to the
Indemnified Party the amount of the Loss within twenty (20) days of demand
pursuant to this Section 18(D).



(E)

Dispute. Any dispute concerning any claim for indemnification, the obligation to
indemnify any claim or Loss, or any failure to fulfill the obligation to
indemnify any claim or Loss, or any failure to fulfill the obligation to
indemnify under this Section 18 or otherwise shall be resolved by one (1)
arbitrator in Indianapolis, Indiana according to the Commercial Arbitration
Rules of the American Arbitration Association ("AAA") and be binding on all of
the parties hereto. Judgment upon any arbitration award made in accordance with
the terms of this Agreement may be entered by any federal or state court of
competent jurisdiction. The costs of the arbitration pursuant to this Section,
including the attorneys' fees of the prevailing party, shall be paid by the
non-prevailing party as determined by the arbitrator.

20











--------------------------------------------------------------------------------







(F) Treatment of Indemnification Payments,. All indemnification payments to the
Purchasers hall be treated by the parties as a deduction to the Purchase Price
and such treatment shall govern for purposes hereof. Any amount due a Purchaser
Indemnified Party pursuant to a claim for indemnification under this Section 18
or otherwise shall be paid first, from the Indemnity Escrow, and second, by cash
payment from the Seller to the Purchaser,




SECTION 19. Notices. All notices provided for herein shall be made either by
certified or registered mail and deposited in the U.S, Mail, postage prepaid, or
by overnight delivery service, to the following addresses:




To Seller:

National Assistance Bureau, Inc. 3138 Verdun Drive N.W.

Atlanta, GA 30305

Attn: President




With copy to:

Gregory P. Youra, Esq.

Holt, Ney, Zatcoff & Wasserman, LLP

100 Galleria Parkway, Suite 600

Atlanta, Georgia 30339




To Purchaser:

Vantage Medical, Inc. 9785 Crosspoint Blvd.

Suite 104

Indianapolis, Indiana 46256




With copy to:

John H. Sharpe, Esq.

Taft Stettinius & Hollister LLP One Indiana Square, Ste. 3500 Indianapolis,
Indiana 46204




Any notices sent as provided herein shall be deemed delivered when actually
received. SECTION 20. Miscellaneous.




(A)

This Agreement sets forth all promises, agreements, conditions, inducements and
understanding between and among the parties and there are no promises,
agreements, conditions, inducements, warranties, representations, oral or
written, express or implied, between them, other than as herein set forth. This
Agreement shall not be modified or amended in any manner except by an instrument
in writing executed by the parties.




(B)

The headings contained in this Agreement are for convenience and reference only,
and in no way modify, interpret or construe the meaning of the parties.

21











--------------------------------------------------------------------------------









(C)

Except as otherwise set forth herein, all terms, agreements, covenants,
conditions, representations, warranties and provisions herein made shall survive
the Closing.



(D)

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but such counterparts shall together constitute hut
one and the same instrument.



(E)

This Agreement shall be construed and enforced in accordance with the laws of
the State of Indiana. If any provision of this Agreement is determined to be
illegal or unenforceable, such determination shall not affect the remaining
terms of this Agreement. If litigation is instituted based upon this Agreement,
the prevailing party shall be entitled to recover all expenses, including
reasonable attorney fees.



(F)

Each of the parties shall execute such other documents as may be reasonably
necessary to carry out the intent as well as comply with the provisions of this
Agreement.



(G)

Subject to Section 13, this Agreement shall be binding upon and inure to the
benefit of the respective parties and their heirs, executors, personal
representatives, successors and assigns.



(H)

Any provision of this Agreement which is unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such
unenforceability without invalidating the remaining provisions hereof, and any
such unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. To the extent permitted
by applicable law, the parties hereto waive any provision of law now or
hereafter in effect which renders any provision hereof unenforceable in any
respect.



(I)

The captions in this Agreement are for convenience of reference only and shall
not define or limit any of the terms or provisions hereof.

(J) Unless otherwise specified herein, each Exhibit and Schedule referred to in
this Agreement is attached hereto, and each such Exhibit and Schedule is hereby
incorporated by reference and made a part hereof as if fully set forth herein.

(K) In the event any party brings an action to enforce or interpret any of the
provisions of this Agreement, the "prevailing party" in such action shall, in
addition to any other recovery, be entitled to its reasonable attorneys' fees
and expenses arising from such action and any appeal or any bankruptcy action
related thereto, whether or not such matter proceeds to court. For purposes of
this Agreement, "prevailing party" shall mean, in the case of a person asserting
a claim, such person is successful in obtaining substantially all of the relief
sought, and in the case of a person defending against or responding to a claim,
such person is successful in denying substantially all of the relief sought.

[Signatures on Next Page]

22











--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first set forth.

PURCHASER:

Vantage Medical, Inc.

By: /s/ William F. Smith

Name: William F. Smith Title: President

SELLER:

National Assistance Bureau, Inc., an Indiana non-profit corporation

By:  /s/ William R. Hill, President

23











--------------------------------------------------------------------------------







EXHIBIT "A" Legal Description

Parcel A: (Fee)




A part of the Southeast Quarter of the Northwest Quarter of Section 18, Township
3 North, Range 7 East, Scott County, Indiana, described as follows:




Beginning at the northeast corner of Cope's Recorded Subdivision Addition Two,
said point being North 89 degrees and 46 minutes West 470.00 feet and North 00
degrees 14 minutes West 320.50 feet from the said point being the True Place of
Beginning; thence North 89 degrees 46 minutes West along the north line of
Cope's Recorded Subdivision, 320.00 feet to an iron pin; thence North 00 degrees
14 minutes East 205,00 feet to an iron pin; thence North 89 degrees 46 minutes
West 30.00 feet to an iron pin; thence North 00 degrees 14 minutes East 140.00
feet to an iron pin; thence South 89 degrees 46 minutes East 470.00 feet to an
iron pin; thence South 00 degrees 14 minutes West 345.00 feet to an iron pin;
thence North 89 degrees 46 minutes West 120.00 feet to the True Place of
Beginning.




Parcel B: (Easement)




A 50 foot Roadway and Utility Easement described as follows:




Beginning at the northeast corner of Carl Cope's above said tract; said point
being the True Place of Beginning; thence South 00 degrees 14 minutes West along
the east line of said tract 500.00 feet to an iron pin on the north line of
Cope's Lane; thence South 89 degrees 46 minutes East along the north line of
Cope Lane 50.00 feet to an iron pin; thence North 00 degrees 14 minutes East
500.00 feet to an iron pin; thence North 89 degrees 46 minutes West 50,00 feet
to the True Place of Beginning.







(exa108-34)

24











--------------------------------------------------------------------------------







EXHIBIT "B"
INDEMNIFICATION ESCROW AGREEMENT
(Scottsburg Healthcare Center)



This Indemnification Escrow Agreement (this "Agreement"), made effective

2008,


is entered into by and among Vantage Medical, Inc., a Texas corporation
("Purchaser"), and National Assistance Bureau, Inc., an Indiana corporation
("Seller"), and Chicago Title Insurance Company ("Escrow Agent").




RECITALS.



A.

Purchaser and Seller (collectively, "Interested Parties") entered into an Asset
Purchase Agreement (Scottsburg Healthcare Center) ("Purchase Agreement"; each
capitalized term used in this Agreement and not otherwise defined having the
definition used in the Purchase Agreement) dated October _, 2008, pursuant to
which Purchaser agreed to acquire from Seller substantially all the assets
associated with the nursing facility commonly known as Scottsburg Healthcare
Center("Sale  Assets"), and on the same date Purchaser and Scottsburg
Healthcare, LLC, a Georgia limited liability company, entered into an Operations
Transfer Agreement whereby Purchaser would assume operation of Scottsburg
Healthcare Center ("Transfer Agreement"; the Purchase Agreement and the Transfer
Agreement collectively referred to as the "Scottsburg Agreements").




B.

Purchaser and Seller wish to pay a portion of the consideration for the Property
into escrow as a source of payment for certain indemnification claims that may
arise pursuant to either of the Scottsburg Agreements.




C.

The parties wish to engage Escrow Agent to act, and Escrow Agent is willing to
act, as escrow agent hereunder and, in that capacity, to hold, administer and
distribute the amounts deposited in escrow hereunder in accordance with, and
subject to, the terms of this Agreement.




AGREEMENT

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:




ARTICLE I Definitions. Any initially-capitalized terms used, but not defined, in
this Agreement shall have the meaning ascribed to them in the Purchase
Agreement.



ARTICLE II

Deposit of Escrow Property.




On the date hereof, Purchaser has deposited with Escrow Agent, in immediately
available funds, the amount of $100,000 (the "Escrow Deposit"), and Escrow Agent
hereby acknowledges receipt of the Escrow Deposit and agrees to hold the Escrow
Property in an interest bearing account










--------------------------------------------------------------------------------







established with Escrow Agent (the "Escrow Account"), and to administer the
Escrow Property in accordance with the terms of this Agreement.

ARTICLE III Claims and Payment; Release from Escrow.




SECTION 1. Indemnification Payments. If Purchaser believes it is entitled to be
compensated pursuant to the indemnification provisions of either of the
Scottsburg Agreements, Purchaser shall give a written payment notice to that
effect ("Payment Notice"), specifying the amount for which the Purchaser
Indemnified Party is claiming indemnification (or Purchaser's good faith
estimate of such amount, in the event the underlying claim or liability is not
then liquidated or determined), to Escrow Agent and Seller. Escrow Agent shall
pay Purchaser the amount set forth in such Payment Notice from the Escrow
Property (i) within five business days after receipt by Escrow Agent of such
Payment Notice if Seller has counter-signed and thereby joined in such Payment
Notice, or (ii) if Seller has not counter-signed such Payment Notice, on the
fifteenth business day after delivery of such Payment Notice, unless Seller has
contested Purchaser's right to such payment by delivering to Escrow Agent and
Purchaser a written dispute notice (a "Dispute Notice"), specifying in
reasonable detail the basis for contesting the payment, in which case paragraph
(e) of this Section 3 shall apply. Payment of any amount as provided for in this
Section 3(a) shall be applied to satisfy an indemnification obligation owed by
the Shareholders to any of the Purchaser Indemnified Parties (including, without
limitation, those other than Purchaser) under the Purchase Agreement.




SECTION 2. Third Party Claims. If Seller does not assume, or have the right to
assume, the defense of any Third Party Claim as provided in Section 10.4(a) of
the Purchase Agreement, or if Purchaser is entitled pursuant to Section 10.4 of
the Purchase Agreement to participate at the expense of Seller in the defense of
such Third Party Claim, then Purchaser shall be entitled to be reimbursed from
the Escrow Property from time to time for its expenses, including, without
limitation, attorneys fees, incurred in the defense of such Third Party Claim.




SECTION 3. Scheduled Releases. Subject to the second sentence of this Section,
on the first anniversary of the Closing Date ("First Release Date") Escrow Agent
shall pay to Seller Fifty Thousand Dollars ($50,000) of the Escrow Deposit, and
on the second anniversary of the Closing Date ("Second Release Date") Escrow
Agent shall pay to Seller the remainder of funds in the Escrow Account. If
claims are pending against the Escrow Property on either the First Release Date
or the Second Release Date, then Escrow Agent shall disburse only the
difference, if any, between the amount otherwise distributable to Seller on such
date and the aggregate amount of such claims. The balance (the "Escrow Balance")
shall be retained in escrow hereunder. Escrow Agent shall distribute the Escrow
Balance to Seller only as, when and if Escrow Agent is notified pursuant to
paragraph (e) of this Section 3(e) that such claims have resolved




SECTION 4. Dispute Notices. If Seller delivers a Dispute Notice pursuant to
paragraph (a) of this Section 3, the payment disputed in such Dispute Notice
shall remain pending but shall not be made unless and until Escrow Agent (i) is
notified in a written payment notice signed by Purchaser and Seller that such
dispute has been settled and specifying such settlement, or (ii) Purchaser or
Seller presents to Escrow Agent a final non-appealable judgment entered by any
court and certified or otherwise authenticated by the clerk or other authorized
official of such court resolving such alleged disputed payment. Upon such
delivery, Escrow

26











--------------------------------------------------------------------------------







Agent shall promptly distribute the relevant portion of the Escrow Property in
accordance therewith.

SECTION 5. No Verification Required. Notwithstanding anything herein to the
contrary, Escrow Agent shall have no duty or responsibility to verify any of the
information set forth in any Payment Notice or Dispute Notice, including, but
not limited to, whether the information set forth in such notice is set forth in
reasonable detail or whether any of the information is accurate or correct.

ARTICLE IV Investment of Funds.

SECTION 1. Until released from the Escrow Account in accordance with this
Agreement, Escrow Agent to invest the Escrow Property in money market account
with JP Morgan Chase Bank.

SECTION 2. All earnings received from the investment of the Escrow Property
shall be credited to, and shall become a part of, the Escrow Property (and any
losses on such investments shall be debited to the Escrow Account). Escrow Agent
shall have no liability for any investment losses, including, without
limitation, any market loss on any investment liquidated prior to maturity in
order to make a payment required hereunder.

SECTION 3. Neither Escrow Agent nor Purchaser shall be liable to pay any tax on
any interest earned on the Escrow Property, it being the understanding of the
parties that any tax attributable to interest earned on the Escrow Property
shall be the responsibility of Seller. Seller, severally, shall indemnify and
hold Purchaser harmless from any liability or obligation on account of taxes,
assessments, additions for late payment, interest, penalties, expenses and other
governmental charges that are assessed or asserted against Purchaser in
connection with, on account of or relating to any interest or other income
earned on the Escrow Property. The foregoing indemnification and agreement to
hold Purchaser harmless shall survive the termination of this Agreement.

SECTION 4. Seller shall provide Escrow Agent with certified tax identification
numbers of each Shareholder by delivery of duly executed Forms W-9 (or Forms
W-8, in case of non-U.S. persons) prior to the date on which any income earned
on the investment of the Escrow Account is credited to the Escrow Account.
Seller understand that, in the event their tax identification numbers are not
certified to the Escrow Agent, the Internal Revenue Code, as amended from time
to time, may require withholding of a portion of any interest or other income
earned on the investment of the Escrow Account.

ARTICLE V Concerning Escrow Agent.

SECTION 1. The Interested Parties acknowledge and agree that Escrow Agent (i)
shall not be responsible for the Purchase Agreement or for determining or
compelling compliance therewith, and shall not otherwise be bound thereby, (ii)
shall be obligated only for the performance of such duties as are expressly and
specifically set forth in this Agreement on its part to be performed, each of
which is ministerial (and shall not be construed to be fiduciary) in nature, and
no implied duties or obligations of any kind shall be read into this Agreement
against or on the part of Escrow Agent, (iii) shall not be obligated to take any
legal or other action hereunder which might in its judgment involve or cause it
to incur any expense or liability unless

27











--------------------------------------------------------------------------------







it shall have been furnished with reasonably acceptable indemnification, (iv)
may rely on and shall be protected in acting or refraining from acting upon any
written notice, instruction (including, without limitation, wire transfer
instructions, whether incorporated herein or provided in a separate written
instruction), instrument, statement, certificate, request or other document
furnished to it hereunder and believed by it to be genuine and to have been
signed or presented by the proper person, and shall have no responsibility for
making inquiry as to or determining the genuineness, accuracy or validity
thereof, or of the authority of the person signing or presenting the same, and
(v) may consult counsel reasonably satisfactory to it, including in-house
counsel, and the opinion or advice of such counsel in any instance shall be full
and complete authorization and protection in respect of any action taken,
suffered or omitted by it hereunder in good faith and in accordance with the
opinion or advice of such counsel.

SECTION 2. Escrow Agent shall not be liable to anyone for any action taken or
omitted to be taken by it in good faith hereunder except in the case of Escrow
Agent's gross negligence or willful misconduct in breach of the terms of this
Agreement. In no event shall Escrow Agent be liable for indirect, punitive,
special or consequential damage or loss (including, but not limited to, lost
profits) whatsoever, even if Escrow Agent has been informed of the likelihood of
such loss or damage and regardless of the form of action.

SECTION 3. Escrow Agent shall have no more or less responsibility or liability
on account of any action or omission of any book-entry depository, securities
intermediary or other subescrow agent employed by Escrow Agent than any such
book-entry depository, securities intermediary or other subescrow agent has to
Escrow Agent, except to the extent that such action or omission of any
book-entry depository, securities intermediary or other subescrow agent was
caused by Escrow Agent's own gross negligence or willful misconduct.

SECTION 4. Escrow Agent is hereby authorized, in making or disposing of any
investment permitted by this Agreement, to deal with itself (in its individual
capacity) or with any one or more of its affiliates, whether it or such
affiliate is acting as a subagent of Escrow Agent or for any third person or
dealing as principal for its own account.




ARTICLE VI Compensation, Expense Reimbursement and Indemnification.

SECTION I. Each Interested Party agrees (i) to pay or reimburse Escrow Agent for
its reasonable attorney's fees and expenses incurred in connection with the
preparation of this Agreement and (ii) to pay or reimburse Escrow Agent for its
fees and expenses in connection with its services hereunder in accordance with
Sections 1 2, 3, 4 and 5 of the fee schedule attached hereto as Schedule A and
made a part hereof, which may be subject to change hereafter by Escrow Agent on
an annual basis. Such costs and expenses shall be paid fifty percent by
Purchaser and fifty percent by Seller (of which Seller's portion shall be
withheld from the Escrow Account if any invoice is outstanding after 30 days).

SECTION 2. The Interested Parties shall, jointly and severally, indemnify Escrow
Agent (and its directors, officers and employees) and hold it (and such
directors, officers and employees) harmless from and against any loss,
liability, damage, cost and expense of any nature incurred by Escrow Agent
arising out of or in connection with this Agreement or with the administration
of its duties hereunder, including, but not limited to, reasonable attorney's
fees and other reasonable costs and expenses of defending or preparing to defend
against any claim of





31




--------------------------------------------------------------------------------







liability unless and except to the extent such loss, liability, damage, cost and
expense shall be caused by Escrow Agent's gross negligence or willful
misconduct. The foregoing indemnification and agreement to hold harmless shall
survive the termination of this Agreement.




SECTION 3. Without altering or limiting the joint and several liability of any
of the Interested Parties to Escrow Agent hereunder, each of the Interested
Parties agrees as between themselves that any amounts incurred as a result of a
dispute arising under Section 3(e) hereof shall be paid by the Interested
Parties in proportion to the extent they prevailed or did not prevail in such
dispute.

ARTICLE VII Tax Indemnification.




Each of the Interested Parties agrees (i) to assume any and all obligations
imposed now or hereafter by any applicable tax law with respect to any payment
or distribution of the Escrow Property to such Interested Party, (ii) to
instruct Escrow Agent in writing with respect to Escrow Agent's responsibility
for withholding and other taxes, assessments or other governmental charges
relating to such Interested Party, and to instruct Escrow Agent with respect to
any certifications and governmental reporting that may be required under any
laws or regulations that may be applicable to such Interested Party in
connection with its acting as Escrow Agent under this Agreement, and (iii) to
indemnify and hold Escrow Agent harmless from any liability or obligation on
account of taxes, assessments, additions for late payment, interest, penalties,
expenses and other governmental charges that may be assessed or asserted against
Escrow Agent in connection with, on account of or relating to the Escrow
Property, the management of the Escrow Account established hereby, any payment
or distribution of or from the Escrow Property pursuant to the terms hereof or
other activities performed under the terms of this Agreement, including, without
limitation, any liability for the withholding or deduction of (or the failure to
withhold or deduct) the same, and any liability for failure to obtain proper
certifications or to report properly to governmental authorities in connection
with this Agreement, including costs and expenses (including reasonable legal
fees and expenses), interest and penalties to the extent the same relates to
such Interested Party. The foregoing indemnification and agreement to hold
harmless shall survive the termination of this Agreement.

ARTICLE VIII Resignation; Removal.

SECTION 1. Escrow Agent may at any time resign as Escrow Agent hereunder by
giving thirty days' prior written notice of resignation to the Interested
Parties. Prior to the effective date of the resignation as specified in such
notice, the Interested Parties, jointly, will issue to Escrow Agent a written
instruction authorizing redelivery of the Escrow Property to a bank or trust
company that they jointly select as successor to Escrow Agent hereunder. If no
successor escrow agent is named by the Interested Parties prior to the
expiration of such thirty days, Escrow Agent may apply to a court of competent
jurisdiction for appointment of a successor escrow agent.

SECTION 2. The Interested Parties, acting jointly, may remove Escrow Agent as
escrow agent hereunder upon thirty days' prior written notice, and the payment
of all amounts owed Escrow Agent hereunder. Upon such removal, Escrow Agent
shall deliver the Escrow Property to a bank or trust company jointly selected by
the Interested Parties as the successor to Escrow Agent hereunder upon written
notification to Escrow Agent by the Interested Parties.











--------------------------------------------------------------------------------







ARTICLE IX Dispute Resolution.

If any dispute arises with respect to the delivery, ownership, right of
possession, and/or disposition of the Escrow Property, or if any claim is made
upon Escrow Agent or the Escrow Property by a third party, Escrow Agent upon
receipt of written notice of such dispute or claim is authorized and shall be
entitled (at its sole option and election) to retain in its possession without
liability to anyone, all or any of said Escrow Property until such dispute shall
have been settled either by the mutual written agreement of the parties involved
or by a final order, decree or judgment of a court in the United States of
America, the time for perfection of an appeal of such order, decree or judgment
having expired. Escrow Agent may, but shall be under no duty whatsoever to,
institute or defend any legal proceedings that relate to the Escrow Property.




ARTICLE X Consent to Jurisdiction and Service.

Each of the Interested Parties hereby absolutely and irrevocably consents and
submits to the non­exclusive jurisdiction of the courts in the State of Indiana
and of any federal court located in said state in connection with any actions or
proceedings brought against the Interested Parties (or any of them) by Escrow
Agent arising out of or relating to this Agreement. In any such action or
proceeding, the Interested Parties each hereby absolutely and irrevocably (i)
waives any objection to jurisdiction or venue, (ii) waives personal service of
any summons, complaint, declaration or other process, and (iii) agrees that the
service thereof may be made by certified or registered first-class mail directed
to such party, as the case may be, at their respective addresses in accordance
with Section 12 hereof.

ARTICLE XI Force Majeure.

Escrow Agent shall not be responsible for delays or failures in performance
resulting from acts beyond its control. Such acts shall include but not be
limited to acts of God, strikes, lockouts, riots, acts of war, epidemics,
governmental regulations superimposed after the fact, fire, communication line
failures, computer viruses, power failures, earthquakes or other disasters.




ARTICLE XII Notices; Wiring Instructions,

SECTION 1. Notice Addresses. Any notice permitted or required hereunder shall be
in writing, and shall be sent (i) by personal delivery, overnight delivery by a
recognized courier or delivery service, or (ii) by registered or certified mail,
return receipt requested, postage prepaid, or (iii) by confirmed telecopy
accompanied by mailing of the original on the same day by first class mail,
postage prepaid, in each case to the parties at their address set forth below
(or to such other address as any such party may hereafter designate by written
notice to the other parties). At the time each Interested Party sends a notice
to Escrow Agent pursuant to Section 3, it will simultaneously send a copy of
such notice to the other Interested Party. A notice shall be deemed to have been
delivered and received by the other Interested Party, if sent under subparagraph
(i) above, when actually delivered, if sent under subparagraph (ii) above, three
days after being so mailed, or if sent under subparagraph (iii) above, when
actually received; provided, however, that no notice shall be deemed given or
received unless the other Interested Party giving notice complies with the
immediately preceding sentence. However, a notice shall not be deemed to be
received by the Escrow Agent until actual receipt thereof.





31







--------------------------------------------------------------------------------







If to Purchaser; to:

Vantage Medical, Inc.

9785 Crosspoint Boulevard, Suite 104 Indianapolis, Indiana 46256

Attention:

William Smith

Telephone :

716-687-2655

Fax:

716-687-2755

with copies to:

 

John H. Sharpe, Esq.

Taft, Stettinius & Hollister, LLP One Indiana Square, Suite 3500 Indianapolis,
Indiana 46204

Telephone:

317-713-3470

Fax:

317-713-3699

If to Seller, to:

National Assistance Bureau, Inc. 3138 Verdun Drive N.W.

Atlanta, Georgia 30305

Attention: President

Telephone :

404-237-3653

Fax:

With copies to:

404-237-3773

Gregory P. Youra, Esq.

Holt Noy Zatcoff & Wasserman, LLP

100 Galleria Parkway, Suite 600 Atlanta, Georgia 30339

Telephone:

770-661-1510

Fax:

770-956-1490

To Escrow Agent:

Chicago Title Insurance Company

101 West Ohio Street, Suite 1100 Indianapolis, Indiana 46204 Telephone: (317)
684-3800 Fax:  (317) 684-3921

SECTION 2. Fund Transfers. Any funds to be paid to or by Escrow Agent hereunder
shall be sent by wire transfer (or, at recipient's request, by check) pursuant
to the following instructions (or by such method of payment and pursuant to such
instruction as may have been given in advance and in writing to or by Escrow
Agent, as the case may be, in accordance with Section 13(a) above):











--------------------------------------------------------------------------------







To Seller:

To Purchaser:

To Escrow Agent:




Bank:

JPMorgan Chase Bank, N.A. ABA # 021000021 Account #

Account Name: Chicago Title Insurance Company

Wire Desk Phone No,: (317) 321-8074

International Swift Code: CHASUS33

(Reference Williamsport Indemnity Escrow-Indianapolis CT Office)




ARTICLE XIII Miscellaneous.

SECTION 1. Binding Effect., Successors. This Agreement shall be binding upon the
respective parties hereto and their heirs, executors, successors and assigns. If
Escrow Agent consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation, the
successor corporation without any further act shall be the successor Escrow
Agent so long as such successor corporation meets the requirements of a
successor Escrow Agent hereunder.

SECTION 2. Modifications. This Agreement may not be altered or modified without
the express written consent of the parties hereto. No course of conduct shall
constitute a waiver of any of the terms and conditions of this Agreement, unless
such waiver is specified in writing, and then only to the extent so specified. A
waiver of any of the terms and conditions of this Agreement on one occasion
shall not constitute a waiver of the other terms of this Agreement, or of such
terms and conditions on any other occasion.

SECTION 3. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF INDIANA.

SECTION 4. Reproduction of Documents. This Agreement and all documents relating
thereto, including, without limitation, (i) consents, waivers and modifications
which may hereafter be executed, and (ii) certificates and other information
previously or hereafter furnished, may be reproduced by any photographic,
photostatic, microfilm, optical disk, micro­card, miniature photographic or
other similar process. The parties agree that any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding, whether or not the original is in existence and whether or not such
reproduction was

32.











--------------------------------------------------------------------------------







made by a party in the regular course of business, and that any enlargement,
facsimile or further reproduction of such reproduction shall likewise be
admissible in evidence.




SECTION 5. Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

[Signature Page Follows]

33











--------------------------------------------------------------------------------







[Signature Page to Indemnification Escrow Agreement]

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed and delivered in its name and on its behalf as of   , 2008.



National Assistance Bureau inc.

Vantage Medical, Inc.




By:

By:



William Smith,

William R. Hill

President President

Chicago Title Insurance Company







By:

Printed: Lloyd Sawyer Title: Authorized Agent

Schedule A to Indemnification Escrow Agreement
FEE SCHEDULE



1.

Fee. Escrow Agent's fee for its services hereunder will be $200.



2.

 Out of Pocket Expenses. Out-of-pocket expenses, such as but not limited to
counsel fees and expenses, telephone, postage, insurance, shipping charges,
outside investment charges and supplies, will be charged at cost.

34











--------------------------------------------------------------------------------







EXHIBIT "C"
Escrow Agent Wire Instructions

WIRE TO: Columbus Bank & Trust Company, Columbus, GA ABA # 061100606

Beneficiary Bank: Bank of North Georgia

ABA # 261170290

Beneficiary: Gregory D. Hughes, Escrow Account

Account No.

35














--------------------------------------------------------------------------------







EXHIBIT "D"
EARNEST MONEY ESCROW AGREEMENT




THIS EARNEST MONEY ESCROW AGREEMENT (this "Agreement") is made and entered into
this   day of October, 2008, by and among National Assistance Bureau, Inc.
("Seller"), Vantage Medical, Inc. ("Purchaser"), and Hughes and White
(hereinafter referred to as "Escrow Agent").







WITNESSETH:




WHEREAS, Seller and Purchaser have entered into a Purchase Agreement (Scottsburg
Healthcare Center), dated October _, 2008 (the "Purchase Agreement"), for
certain property located in Scottsburg, Indiana (hereinafter collectively
referred to as the "Property"); and




WHEREAS, Purchaser and Seller desire to have Escrow Agent hold certain funds as
required under the Purchase Agreement, in escrow, pursuant to the terms hereof.




NOW, THEREFORE, in consideration of the premises and of good and valuable
consideration, the receipt and sufficiency whereof is hereby acknowledged, the
parties hereto covenant and agree as follows:




1.

Seller and Purchaser hereby appoint Hughes and White as Escrow Agent hereunder.




2.

Seller has deposited and delivered to the Escrow Agent a wire transfer in the
amount of $36,000 (such amount, plus any subsequent Earnest Money that may be
delivered by Purchaser to Escrow Agent as contemplated by Paragraph 5 below,
being hereinafter referred to as the "Escrow Fund"), representing the Earnest
Money called for under the Purchase Agreement.



3.

The Escrow Agent shall deposit the monies in the Escrow Fund in its attorney
trust account in a non-interest bearing account.




4.

Upon (i) written notification from Purchaser and Seller that the contemplated
sale of the Property is to be consummated, or in the alternative, that the
contemplated sale shall not take place, Escrow Agent shall deliver the Escrow
Fund as jointly instructed by the parties, (ii) receipt of a copy, certified by
counsel to the presenting party as being a true and complete copy thereof, of
any determination, award, decision, order, judgment or decree (a "Final Order")
of or by any court, which Final Order directs and authorizes the Escrow Agent to
disburse the Escrow Fund or any portion thereof, then the Escrow Agent shall
distribute the Escrow Fund in accordance with such Final Order (iii) receipt of
written notice (the "Release Notice") from Seller or Purchaser (the "Releasing
Party") directing the release of the Escrow Fund, the Escrow Agent shall deliver
a copy of said Release Notice to the other party (the "Non-releasing Party"). In
the event the Escrow Agent shall not receive a written objection from the
Non-releasing Party within ten (10) days following its receipt from the Escrow
Agent of the copy of said Release Notice, the Escrow Agent shall release the
Escrow Funds in accordance with the provisions of said Release Notice. If the











--------------------------------------------------------------------------------







Escrow Agent shall timely receive written objection therefore, the Escrow Agent
shall continue to hold the Escrow Fund in accordance with the terms hereof.



5.

 If Purchaser should subsequently deliver any additional Earnest Money to Escrow
Agent in connection with the sale contemplated by this Agreement, Escrow Agent
shall hold such additional Earnest Money under the terms of this Agreement,
unless instructed otherwise in writing by the parties.

6.

Purchaser and Seller agree that:



(a)

Purchaser and Seller shall have the right to examine the records of the Escrow
Fund during regular business hours and upon prior notice at the office of the
Escrow Agent, and the Escrow Agent shall periodically provide a written
accounting of the Escrow Fund to Purchaser and Seller in accordance with the
Escrow Agent's standard practices, but in no event less often than quarterly;



(b)

the Escrow Agent's duties and responsibilities shall be limited to those
expressly set forth in this Agreement, as amended in accordance with the
provisions of this Agreement;



(c)

no assignment of the interest of any party or their respective successors shall
be binding upon the Escrow Agent unless and until written evidence of such
assignment in form reasonably satisfactory to the Escrow Agent shall be filed
with and accepted by the Escrow Agent;



(d)

the Escrow Agent shall exercise the same degree of care toward the Escrow Fund
as it exercises toward similar property held in escrow for the account of
others, and shall not be held to any higher standard of care under this
Agreement;



(e)

the Escrow Agent shall be entitled to rely upon any determination, award,
decision, order, judgment or decree of any arbitrators or court and any
certification, opinion, instruction, notice or other writing delivered to it in
compliance with the provisions of this Agreement without being required to
determine the authenticity or the correctness of any fact stated therein or the
propriety or validity or service thereof;



(f)

the Escrow Agent may act in reliance upon any instrument comporting with the
provisions of this Agreement or signature believed in good faith by the Escrow
Agent to be genuine and may assume that any person purporting to give notice or
receipt or advice or make any statement or execute any document in connection
with the provisions of this Agreement has been duly authorized to do so;



(g)

the Escrow Agent shall be entitled to rely upon any notice, consent,
certificate, affidavit, statement, paper, document, writing or other
communication (which may be by email, telecopier, or telephone) reasonably
believed by it to be genuine and to have been signed, sent or made by the proper
person or persons, and upon opinions and advice of legal counsel (including
itself or counsel for any party hereto), independent accountants or other
experts selected by the Escrow Agent;











--------------------------------------------------------------------------------









(h)

if the Escrow Fund is at any time attached, garnished or levied upon under any
court order, or in the event that payment of the Escrow Fund shall be stayed or
enjoined by any court order, or in the event that an order, judgment or decree
shall be made or entered by any court affecting the Escrow Fund, or any part
thereof, then and in any of such events, the Escrow Agent is authorized, in its
sole discretion, to rely upon and comply with any such order, writ, judgment or
decree, which it believes to be binding upon it;



(i)

the Escrow Agent may act pursuant to the advice of counsel chosen by it with
respect to any matter relating to this Agreement and shall not be liable for any
action taken or omitted in good faith and in reliance on such advice;



(j)

the Escrow Agent shall be under no duty to monitor or enforce compliance of the
Purchase Agreement by any party or with any term or provision of this Agreement;



(k)

if the Escrow Agent shall be uncertain as to its duties or rights under this
Agreement or shall receive instructions with respect to any property held by it
in escrow pursuant to this Agreement which, in the good faith opinion of the
Escrow Agent, are in conflict with any of the provisions of this Agreement, then
the Escrow Agent shall be entitled to refrain from taking any action until it
shall be directed otherwise in writing by Purchaser and Seller or a Final Order;
and

(1) except with respect to claims based upon or incurred due to the Escrow
Agent's gross negligence or willful misconduct, the Escrow Agent shall not be
liable under this Agreement for, and Purchaser and Seller shall, jointly and
severally, indemnify the Escrow Agent for, and hold it harmless as to, any loss,
liability or expense, including reasonable attorneys' fees and expenses, paid or
incurred by the Escrow Agent in connection with the Escrow Agent's duties under
this Agreement.




7. The Escrow Agent may resign as escrow agent under this Agreement and
Purchaser and Seller, acting jointly and not singly, may remove and replace the
Escrow Agent as escrow agent under this Agreement by delivering to the Escrow
Agent a letter of removal executed by Purchaser and Seller. If the Escrow Agent
shall be removed as escrow agent by Purchaser and Seller or shall resign or
otherwise cease to act as escrow agent, then Purchaser and Seller shall jointly
appoint a successor which successor shall be deemed to be the Escrow Agent for
all purposes of this Agreement. If a successor Escrow Agent has not been
appointed and accepted such appointment by the end of the thirty (30) day period
following such removal, resignation or cessation, then the Escrow Agent may
apply to any federal or state court located in the State of Georgia for the
appointment of a successor Escrow Agent and deposit the Escrow Fund with the
then chief or presiding judge of such court (and upon so depositing such
property, the Escrow Agent shall be relieved of all liability (other than
liability based upon or incurred due to the gross negligence or willful
misconduct of the Escrow Agent) under the terms of this Agreement as to the
property so deposited). The removal, resignation or other ceasing to act as
escrow agent by the Escrow Agent or any successor thereto shall have no effect
on this Agreement or any of the rights of the parties under this Agreement, all
of which shall remain in full force and effect. The agreements contained in this
Agreement shall survive termination of this Agreement and, with respect to any
Escrow Agent, the removal, resignation or withdrawal of such Escrow Agent.











--------------------------------------------------------------------------------









8.

The Escrow Agent is acting under this Agreement as a stakeholder only and in a
ministerial capacity and shall be considered an independent contractor with
respect to the parties hereunder. No term or provision of this Agreement is
intended to create, nor shall any such term or provision be deemed to have
created, any principal-agent, trust, joint venture, partnership, debtor-creditor
or attorney-client relationship between or among the Escrow Agent and the
Seller, on the one hand, or Purchaser, on the other hand. This Agreement shall
not be deemed to prohibit or in any way restrict the Escrow Agent's
representation (in its capacity as legal counsel) of Seller or any of its
affiliates, any of whom may be advised and/or represented by the Escrow Agent on
any and all matters pertaining to this Agreement, the Purchase Agreement or the
Escrow Fund. The Escrow Agent's duties and obligations hereunder are limited to
those expressly set forth in this Agreement. The Escrow Agent may exercise or
otherwise enforce any of its rights, powers, privileges, remedies and interests
under this Agreement and applicable law or perform any of its duties under this
Agreement by or through its partners, employees, attorneys, agents or designees.
To the extent that Seller may be represented by the Escrow Agent in connection
with the transactions contemplated by the Purchase Agreement, the Purchaser
hereby waives any conflict of interest that may exist or occur as a result of
such representation and consents to the continued representation of Seller
and/or its affiliates by the Escrow Agent in connection with any action, suit or
other proceeding relating to or arising out of this Agreement, the Purchase
Agreement or the transactions contemplated hereby or thereby.




9.

The Escrow Agent and its designees, and their respective directors, officers,
partners, employees, attorneys and agents, shall not incur any liability
whatsoever for the disposition of Escrow Fund or the taking of any other action
or omission to act with respect to this Agreement, for compliance with any
applicable law or regulation or any attachment, order or other directive of any
court or other authority (irrespective of any conflicting term or provision of
the Purchase Agreement), or for any mistake or error in judgment of the Escrow
Agent or any act or omission of any other person engaged by the Escrow Agent in
connection with this Agreement (other than for the Escrow Agent's or such other
person's mistakes, errors in judgment, acts or omissions which constitute gross
negligence or willful misconduct).




10.

Miscellaneous




(a)

Purchaser and Seller shall each be responsible for their own fees and expenses
(including, without limitation, the fees and expenses of their accountants and
counsel) in connection with the entering into of this Agreement and the
performance by them of their obligations hereunder.




(b)

All notices, requests, claims, demands and other communications hereunder shall
be in writing and shall be deemed given if delivered personally or sent by
telecopier or overnight courier (providing proof of delivery) to the parties at
the following addresses (or at such other address for a party as shall be
specified by like notice):



To Seller:

National Assistance Bureau, Inc. 3138 Verdun Drive N.W.

Atlanta, GA 3 0305

Attn: President











--------------------------------------------------------------------------------









To Purchaser:

Vantage Medical, Inc,

9785 Crosspoint Blvd., Suite 104 Indianapolis, Indiana 46204 Attn: William Smith







To Escrow Agent:

Hughes and White

Shadowood Office Park

2110 Powers Ferry Road, Suite 440 Atlanta, Georgia 30339

Attention: Gregory Hughes

Telecopier No.: (770) 955-0049




(c)

This Agreement may be executed in one or more counterparts (including telecopy),
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties.



(d)

This Agreement (i) constitutes the entire agreement, and supersedes all prior
agreements and understandings, both written and oral, among the parties and the
Escrow Agent with respect to the subject matter of this Agreement, and (ii) is
not intended to confer upon any person other than the parties hereto (and their
respective successors and assigns) any rights or remedies.




(e)

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Georgia, regardless of the laws that might otherwise govern
under applicable principles of conflicts of laws thereof




(f)

Neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned, in whole or in part (except by operation of law), by any of
the parties hereto without the prior written consent of the other parties
hereto. Subject to the preceding sentence, this Agreement shall be binding upon,
inure to the benefit of and be enforceable by, the parties hereto and their
respective successors and assigns.




(g)

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible.




(h)

Any provision of this Agreement may be amended or waived, but only if such
amendment or waiver is in writing and is signed, in the case of an amendment, by
each party to











--------------------------------------------------------------------------------







this Agreement or, in the case of a waiver, by each party against whom the
waiver is to be effective.

[Signatures on Next Page]











--------------------------------------------------------------------------------







[Signature page to Earnest Money Escrow Agreement]




IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and its seal to be affixed thereto as of the day and year first above
written.




SELLER:




NATIONAL ASSISTANCE BUREAU, INC., an Indiana non-profit corporation







By:


Name: William R. Hill Title: President

PURCHASER:




VANTAGE MEDICAL, INC., a Texas corporation







By:


Name: William Smith

Title: President







HUGHES AND WHITE







By:

Name:

Title:









